Exhibit 10.2

SUPPORT AGREEMENT

August 26, 2007 (the “SA Effective Date”)

l (the “Shareholder”)

In consideration of United States Steel Corporation (“Parent”) and 1344973
Alberta ULC (“Sub” and collectively, the “Acquirors”) entering into an
arrangement agreement dated the date hereof (the “Arrangement Agreement”) with
Stelco Inc. (“Target”) and agreeing to participate in the plan of arrangement,
attached as Exhibit A to the Arrangement Agreement pursuant to which the
Acquirors will acquire all the outstanding shares of Target for $38.50 per share
in cash (the “Transaction”), this support agreement (the “Agreement”) sets out
the terms on which the Shareholder undertakes to support the Transaction and to
take certain actions and do certain things in respect of the Transaction. For
greater certainty, references hereto to the Transaction refer to the Arrangement
and the plan of arrangement attached as Exhibit A to the Arrangement Agreement
as of the date hereof, as each may be amended in accordance with the Arrangement
Agreement, other than Section 1.1 of the Arrangement Agreement which may not be
so amended.

Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings set forth in the Arrangement Agreement. A copy of the Arrangement
Agreement is attached as Schedule A to this Agreement.

 

1. Representations and Warranties of the Shareholder

The Shareholder hereby represents and warrants to the Acquirors (and
acknowledges that the Acquirors are relying upon such representations and
warranties) that:

 

  (a) Schedule B hereto sets forth:

 

  (i) The Company Shares, Warrants and Options held of record or beneficially
owned by the Shareholder on the date hereof (the “Owned Securities”);

 

  (ii) The Company Shares, Warrants and Options as to which the Shareholder has
voting or dispositive power on the date hereof (the “Managed Securities” and,
together with the Owned Securities, the “Securities”); and

 

  (iii) The names and addresses of the record and the direct beneficial owners
or investment funds which are beneficial owners, if applicable, (“Owners”) of
the Securities on the date hereof.

 

  (b) Any Company Shares, Options or Warrants as to which legal or beneficial
ownership or the right to vote or the right of disposition is acquired by the
Shareholder after the date hereof shall be considered to be “Securities”
hereunder and shall be subject in all respects to this Agreement;



--------------------------------------------------------------------------------

  (c) The Owned Securities constitute all of the Company Shares, Warrants and
Options that are held of record or beneficially owned by the Shareholder on the
date hereof;

 

  (d) The Managed Securities constitute all of the Company Shares, Warrants and
Options over which the Shareholder has voting or dispositive power and the
Shareholder has both voting and dispositive power over the Managed Securities on
the date hereof;

 

  (e) Subject to any proxies or powers of attorney granted hereunder, the
Shareholder has the sole voting and the sole dispositive power, and the sole
power to agree to the matters set forth herein with respect to the Securities,
and will continue to have the sole power to vote and dispose of the Securities
at the time of any vote contemplated by this Agreement and at the time that
either of the Acquirors (or, in the case of the Warrants or Options, the Target)
acquires the Securities pursuant to the Plan of Arrangment;

 

  (f) Other than the Securities, no Company Shares or other securities of Target
which by their terms are exercisable for or convertible into or exchangeable for
Company Shares, are beneficially owned or controlled, directly or indirectly, by
the Shareholder. The Owners identified on Schedule B have good title to the
Owned Securities, free and clear of any and all Liens except for transfer
restrictions imposed by applicable securities laws and, in the case of
Shareholder Options, restrictions imposed by the Stock Option Plan. Such Owners
will have good title to the Owned Securities (including Company Shares issued on
the exercise of Warrants or Options) free and clear of any and all Liens (except
for transfer restrictions imposed by applicable securities laws and, in the case
of Options, restrictions imposed by the Stock Option Plan) at the time that
either of the Acquirors (or Target, in the case of the Warrants or Options)
acquires the Owned Securities pursuant to the Plan of Arrangement;

 

  (g) This Agreement has been duly executed and delivered by the Shareholder,
and, assuming the due authorization, execution and delivery by the Acquirors,
this Agreement constitutes the legal, valid and binding obligation of the
Shareholder, enforceable in accordance with its terms, subject to laws of
general application and bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally and general principles of equity;

 

  (h) the Shareholder is a validly subsisting corporation and has all necessary
corporate power and authority to execute and deliver the Agreement resulting
from its acceptance hereof and to perform its obligations hereunder;

 

  (i) neither the execution and delivery of this Agreement by the Shareholder,
the consummation by the Shareholder of the transactions contemplated hereby nor
the compliance by the Shareholder with any of the provisions hereof will:

 

  (i)

result in any breach of, or constitute a default (or an event which with notice
or lapse of time or both would become a default), or give rise to any third
party right of termination, cancellation, material modification,

 

- 2 -



--------------------------------------------------------------------------------

 

acceleration, purchase or right of first refusal, under any provision of any of
the constating documents of the Shareholder or under any of the terms,
conditions or provisions of any note, loan agreement, bond, mortgage, indenture,
contract, licence, agreement, lease, permit or other instrument or obligation to
which such Shareholder is a party or by which such Shareholder or any of its
properties or assets (including the Securities) may be bound, which breach or
default could reasonably be expected to have an adverse effect on the
Shareholder’s ability to consummate the transactions contemplated by this
Agreement;

 

  (ii) require on the part of the Shareholder any filing with (other than
pursuant to the requirements of applicable securities legislation (which filings
the Shareholder will undertake)), or permit, waiver, notification,
authorization, exemption, registration, licence, consent or approval of, any
Governmental Entity or any other Person; or

 

  (iii) subject to compliance with any approval or law contemplated by the
Arrangement Agreement, violate or conflict with any judgement, order, notice,
decree, statute, law, ordinance, rule or regulation applicable to the
Shareholder or any of its properties or assets;

 

  (j) there is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any Governmental Entity, or, to the
knowledge of the Shareholder, threatened against the Shareholder or any of its
properties that, individually or in the aggregate, could reasonably be expected
to have an adverse effect on the Shareholder’s ability to consummate the
transactions contemplated by this Agreement. There is no order of any
Governmental Entity against the Shareholder that could prevent, enjoin, alter or
materially delay any of the transactions contemplated by this Agreement, or that
could reasonably be expected to have an adverse effect on the Shareholder’s
ability to consummate the transactions contemplated by this Agreement; and

 

  (k) the Shareholder has not previously granted or agreed to grant any power of
attorney or attorney in fact, proxy or other right to vote in respect of the
Securities or entered into any voting trust, vote pooling or other agreement
with respect to the right to vote, call meetings of shareholders or give
consents or approvals of any kind as to the Securities except those which are no
longer of any force or effect.

 

2. Acquirors Representations and Warranties

The Acquirors hereby jointly and severally represent and warrant to the
Shareholder (and each acknowledges that the Shareholder is relying upon such
representations and warranties) that:

 

  (a) Parent is a corporation validly subsisting under the laws of Delaware;

 

  (b) Sub is an unlimited liability company validly subsisting under the laws of
Alberta;

 

- 3 -



--------------------------------------------------------------------------------

  (c) each of the Acquirors has the requisite corporate power and authority to
enter into this Agreement and consummate the transactions contemplated hereby;
and

 

  (d) this Agreement has been duly executed and delivered by each of the
Acquirors and, assuming the due execution and delivery by the Shareholder, is
enforceable in accordance with its terms, subject to laws of general application
and bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and general principles of equity.

 

3. Voting Rights

 

  (a) The Shareholder hereby covenants and agrees with the Acquirors that
between the date of this Agreement and the Expiry Date, the Shareholder shall
not:

 

  (i) sell, transfer, gift, assign, pledge, hypothecate, encumber, convert or
otherwise dispose of any of the Securities (or permit any of the foregoing with
respect to any of the Securities), other than the exercise of Warrants or
Options in accordance with their terms for Company Shares that will become
subject to this Agreement, or enter into any agreement, arrangement or
understanding in connection therewith, provided that, the Shareholder may
transfer Securities to a corporation or other entity directly or indirectly
owned or controlled by the Shareholder or under common control with or
controlling the Shareholder provided that (i) such transfer shall not relieve or
release the Shareholder of or from its obligations under this Agreement,
including, without limitation the obligation of the Shareholder to vote or cause
to be voted all the Securities in favour of the Transaction, (ii) prompt written
notice of such transfer is provided to Parent, (iii) the transferee agrees to be
bound by the terms hereof pursuant to documentation approved in writing by the
Acquiror in advance of such transfer and (iv) the transferee continues to be a
corporation or other entity directly or indirectly controlling the Shareholder,
owned or controlled by the Shareholder or under common control with the
Shareholder at all times prior to the Expiry Date; or

 

  (ii) except as contemplated by this Agreement, grant (or permit to be granted)
any proxies or powers of attorney or attorney in fact, or deposit (or permit to
be deposited) the Securities into a voting trust or enter into a voting
agreement, understanding or arrangement with respect to the voting of such
Securities.

 

  (b) The Shareholder agrees that, until the Expiry Date, it shall not, and
shall not authorize, instruct or knowingly permit any trustees, investment
bankers, lawyers, accountants, consultants or other agents or advisors of such
Shareholder to, directly or indirectly:

 

  (i) initiate, solicit, encourage or seek, directly or indirectly, any
inquiries relating to or the making or implementation of any Third Party
Proposal;

 

- 4 -



--------------------------------------------------------------------------------

  (ii) engage in any negotiations concerning, or provide any information or data
to, or have any substantive discussions with, any Person relating to a Third
Party Proposal;

 

  (iii) otherwise cooperate in or knowingly facilitate any effort or attempt to
make, implement or accept any proposal or offer that constitutes, or may
reasonably be expected to lead to, any Third Party Proposal; or

 

  (iv) enter into a Contract with any Person relating to a Third Party Proposal.

 

  (c) The Shareholder hereby irrevocably covenants, undertakes and agrees, until
the Expiry Date and regardless of whether a Third Party Proposal is made or
whether the Board effects a Change of Recommendation:

 

  (i) to vote (or cause to be voted) all the Securities at any meeting of
Target’s shareholders, or any adjournment thereof, and in any action by written
consent of Target’s shareholders:

 

  (A) in favour of the approval, consent, ratification and adoption of the
Transaction (and any actions required in furtherance thereof);

 

  (B) against any action that is intended or would reasonably be expected to
impede, interfere with, delay, postpone or discourage the Transaction (including
for greater certainty, against:

 

  (1) any Third Party Proposal; or

 

  (2) any change in the capitalization of Target or the corporate structure or
charter of Target) that has not been approved by the Acquirors; and

 

  (C) against any action that would result in any breach of any representation,
warranty, covenant or agreement or any other obligation of Target in the
Arrangement Agreement.

From the SA Effective Date to the Expiry Date, the Shareholder hereby appoints
Parent as attorney in fact (which appointment is unconditional, irrevocable and
is coupled with an interest) for and on its behalf to execute a proxy appointing
such person designated by Parent to attend and act on behalf of the Shareholder
at any meeting of shareholders in respect of any of the matters referred to in
this Section 3(c)(i) and to act on behalf of the Shareholder on every action or
approval by written consent of Target’s shareholders in respect of such matters
and, if pursuant to this power of attorney Parent has executed and not revoked a
proxy in respect of such a meeting, then in such circumstances the Shareholder
shall not be responsible for voting under this Section 3(c)(i). Parent shall
advise the Shareholder upon executing or revoking any proxies, as applicable, in
respect of the Shareholder;

 

- 5 -



--------------------------------------------------------------------------------

  (ii) not to, without prior written consent of Parent, revoke any proxies
executed and delivered pursuant to this Agreement;

 

  (iii) not to, without the prior written consent of Parent, requisition or join
in the requisition of any meeting of Target’s shareholders for the purpose of
considering any resolution with respect to any of the matters referred to in
Section 3(c)(i);

 

  (iv) not to do anything to frustrate or hinder the consummation of the
Transaction.

 

4. Other Agreements, Acknowledgments and Covenants

 

  (a) The Shareholder agrees:

 

  (i) to the existence and factual details of this Agreement being set out in
any information circular produced by Target in connection with the Transaction;
and

 

  (ii) to this Agreement being available for inspection to the extent required
by law.

 

  (b) The Shareholder shall not, and hereby agrees not to:

 

  (i) exercise any Dissent Rights and waives any rights of appraisal, or rights
to dissent from the Transaction that the Shareholder may have;

 

  (ii) commence or participate in, and shall, and hereby agrees to, take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against the Acquirors or any of their
respective subsidiaries (or any of their respective successors) relating to the
negotiation, execution and delivery of this Agreement or the Arrangement
Agreement or the consummation of the Transaction.

 

  (c) The Shareholder may exercise any Warrants or vested or accelerated Options
owned or controlled by the Shareholder.

 

  (d) The Shareholder hereby covenants and agrees that, if requested in writing
by Parent not less than seven Business Days prior to the record date of any
meeting of Target’s shareholders in respect of any of the matters referred to in
Section 3(c)(i), and the Shareholder or the Owner is not the holder of record,
the Shareholder will cause any Securities to be registered in the name of the
Shareholder, or the Owner, as applicable, on or prior to the record date of such
meeting.

 

5. Change in Nature of Transaction

 

  (a)

In the event that Parent and its counsel determine that it is necessary or
desirable to proceed with an alternative transaction structure (an “Alternative
Transaction”) that (a) does not have negative financial consequences to the

 

- 6 -



--------------------------------------------------------------------------------

 

Company and its Subsidiaries in any material respect, would provide
Shareholders, Optionholders and Warrantholders with cash consideration not less
than the cash consideration per security receivable under Section 1.13 of the
Arrangement Agreement and would provide for the acquisition of all of the
outstanding Company Shares, Options and Warrants; (b) would reasonably be
expected to be completed prior to the Outside Date; and (c) is otherwise on
terms and conditions no more onerous in any material respect than the
Arrangement and the Arrangement Agreement, the Shareholder shall support the
completion of the Alternative Transaction, including in the case of a take-over
bid, tendering the Securities to the offer made by Parent or any of its
affiliates (and not withdrawing the Securities prior to the expiry of the bid).

 

  (b) If any Alternative Transaction involves a meeting or meetings of Target’s
shareholders, the Shareholder shall vote all Securities in favour of any matters
necessary or ancillary to the completion of the Alternative Transaction.

 

  (c) The Shareholder hereby appoints Parent as attorney in fact (which
appointment is unconditional, irrevocable and is coupled with an interest), to
execute a proxy appointing such person designated by Parent to attend and act on
behalf of the Shareholder at any meeting or meetings held in connection with
such Alternative Transaction and to act on behalf of the Shareholder on every
action or approval by written consent of Target’s shareholders in respect of
such Alternative Transaction, and if pursuant to this power of attorney Parent
has executed and not revoked a proxy in respect of a meeting, which proxy has
been accepted by Target, then in such circumstances the Shareholder shall not be
responsible for voting under Section 5(b). Parent shall advise the Shareholder
upon executing any proxies in respect of such Shareholder.

 

  (d) In the event of any proposed Alternative Transaction, the references in
this Agreement to the Transaction shall be deemed to be changed to “Alternative
Transaction” and all terms, covenants, representations and warranties of this
Agreement shall be and shall be deemed to have been made in the context of the
Alternative Transaction.

 

6. Termination

This Agreement and the obligations of the Shareholder set out in this Agreement
and any power of attorney or proxy granted hereby shall terminate upon the
earliest of:

 

  (a) the termination of the Arrangement Agreement in accordance with its terms;

 

  (b) the Effective Time of the Transaction; or

 

  (c) the Outside Date as set forth in the Arrangement Agreement, which for the
avoidance of doubt, cannot be later than April 30, 2008.

(such earliest date being the “Expiry Date”), provided that the Shareholder
shall be responsible and shall remain liable for any breach of this Agreement by
such Shareholder occurring prior to the termination of this Agreement. For the
avoidance of doubt, the Shareholder acknowledges

 

- 7 -



--------------------------------------------------------------------------------

and agrees that the obligations of the Shareholder hereunder shall continue in
full force and effect in the event that the Board or the Special Committee
effects a Change of Recommendation pursuant to the Arrangement Agreement or
otherwise withdraws or modifies its approval to the transactions contemplated by
the Arrangement Agreement or accepts a Third Party Proposal (however, such
obligations shall terminate on the Expiry Date).

 

7. Miscellaneous

 

  (a) If the Shareholder or any of its directors, officers or employees is also
a director, officer or employee of Target or any of its Subsidiaries, the
Acquirors agree and acknowledge that the Shareholder is bound hereunder solely
in his or her capacity as a shareholder of Target and that the provisions of
this Agreement shall not be deemed or interpreted to bind the Shareholder or any
of its directors, officers or employees in his or her capacity as a director,
officer or employee of Target or any of its Subsidiaries.

 

  (b) The headings in this Agreement are for reference only and shall not affect
the meaning or interpretation of this Agreement.

 

  (c) Unless the context otherwise requires, words importing the singular shall
include the plural and vice versa and words importing any gender shall include
all genders.

 

  (d) Unless otherwise specifically indicated, all sums of money referred to in
this Agreement are expressed in lawful money of Canada.

 

  (e) This Agreement (including the schedules attached to this Agreement)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both oral and written, among the parties with respect to the
subject matter hereof.

 

  (f) Any provision in this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Shareholder and the Acquirors or in the case of a waiver, by the party
against whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise.

 

  (g) Any date, time or period referred to in this Agreement shall be of the
essence except to the extent to which the Acquirors and the Shareholder agree in
writing to vary any date, time or period, in which event the varied date, time
or period shall be of the essence.

 

  (h) Each of the Acquirors and the Shareholder shall bear its own expenses
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

- 8 -



--------------------------------------------------------------------------------

  (i) All notices and other communications which may be or are required to be
given pursuant to any provision of this Agreement shall be given or made in
writing and shall be deemed to be validly given if served personally or by
facsimile, in each case addressed to the particular party at:

 

  (i) If to the Acquirors, at:

United States Steel Corporation

600 Grant Street

Pittsburgh, Pennsylvania 15219

  Attention: James D. Garraux

  Facsimile: 412.433.1121

With a required copy (which shall not be deemed notice) to:

Osler, Hoskin & Harcourt LLP

1 First Canadian Place

Box 50

Toronto, Ontario M5X 1B8

 

  Attention: Donald C. Ross

  Facsimile: 416.862.6666

With a required copy (which shall not be deemed notice) to:

Morgan, Lewis & Bockius LLP

One Oxford Centre, Thirty-Second Floor

301 Grant Street

Pittsburgh, PA 15219

 

  Attention: Marlee S. Myers

  Facsimile: 412.560.7001

 

  (ii) If to the Shareholder at:

l

 

  Attention: l

  Facsimile: l

with a copy to:

l

 

  Attention: l

  Facsimile: l

or at such other address of which any party may, from time to time, advise the
other parties by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
transmission thereof.

 

  (j)

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect.

 

- 9 -



--------------------------------------------------------------------------------

 

Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

  (k) The provisions of this Agreement shall be binding upon and enure to the
benefit of the parties hereto and their respective successors and permitted
assigns, provided that no party may assign, delegate or otherwise transfer any
of its rights, interests or obligations under this Agreement without the prior
written consent of the other parties hereto, except by the Shareholder as set
forth and to the extent permitted in Section 3(a)(i) and except that either
Acquiror may, upon giving notice to the Shareholder, assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement to an affiliate provided such affiliate is also an assignee under the
Arrangement Agreement, without reducing its own obligations hereunder, without
the consent of the Shareholder.

 

  (l) All representations, warranties and covenants contained in this Agreement
on the part of each of the parties shall survive the Effective Date, the
execution and delivery under this Agreement of any share or security transfer
instruments or other documents of title to any of the Securities and the payment
of the consideration for the Securities pursuant to the terms of the Plan of
Arrangement.

 

  (m) This Agreement is governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein. Each party submits to the exclusive
jurisdiction of the courts of competent jurisdiction in the Province of Ontario
in respect of any action or proceeding relating to this Agreement. The parties
shall not raise any objection to the venue of any proceedings in any such court,
including the objection that the proceedings have been brought in an
inconvenient forum.

 

  (n) The parties waive any right to trial by jury in any proceeding arising out
of or relating to this Agreement or any of the transactions contemplated by this
Agreement, present or future, and whether sounding in contract, tort or
otherwise. Any party may file a copy of this provision with any court as written
evidence of the knowing, voluntary and bargained for agreement between the
parties irrevocably to waive trial by jury, and that any proceeding whatsoever
between them relating to this Agreement or any of the transactions contemplated
by this Agreement shall instead be tried by a judge or judges sitting without a
jury.

 

  (o) Except as required by applicable laws or regulations, or as required by
any competent governmental, judicial or other authority, or in accordance with
the requirements of any stock exchange, including, any such laws, regulations or
requirements in respect of the Circular, the Shareholder shall not make any
public announcement or statement with respect to this Agreement or the
Transaction without the prior written approval of Parent.

 

- 10 -



--------------------------------------------------------------------------------

  (p) The Shareholder recognizes and acknowledges that this Agreement is an
integral part of the Transaction, that Parent would not enter the Arrangement
Agreement unless this Agreement was executed, and accordingly acknowledges and
agrees that a breach by the Shareholder of any covenants or other commitments
contained in this Agreement will cause the Acquirors to sustain injury for which
they would not have an adequate remedy at law for monetary damages. Therefore,
the parties agree that in the event of any such breach, the Acquirors shall be
entitled to the remedy of specific performance of such covenants or commitments
and preliminary and permanent injunctive and other equitable relief in addition
to any other remedy to which it may be entitled, at law or in equity, and the
parties further agree to waive any requirement for the securing or posting of
any bond in connection with the obtaining of any such injunctive or other
equitable relief.

 

  (q) The parties confirm that it is their wish that this Agreement, as well as
any other documents relating to this Agreement, including notices, schedules and
authorizations, have been and shall be drawn up in the English language only.
Les signataires confirment leur volonté que la présente convention, de même que
tous les documents s’y rattachant, y compris tout avis, annexe et autorisation,
soient rédigés en anglais seulement.

 

  (r) This Agreement may be executed by facsimile or other electronic means and
in one or more counterparts, all of which shall be considered one and the same
agreement.

 

- 11 -



--------------------------------------------------------------------------------

This Agreement has been agreed and accepted on the SA Effective Date.

 

UNITED STATES STEEL CORPORATION By:       Name: James D. Garraux   Title:
General Counsel & Senior Vice President 1344973 ALBERTA ULC By:       Name:
James D. Garraux   Title: Vice President

Signature Page to Support Agreement



--------------------------------------------------------------------------------

l By:       Name:   Title:

Signature Page to Support Agreement



--------------------------------------------------------------------------------

SCHEDULE A

ARRANGEMENT AGREEMENT

(see attached)



--------------------------------------------------------------------------------

SCHEDULE B

SECURITIES

 

SHAREHOLDER

  

TOTAL SHARES

  

DETAILS OF WHETHER
SHARES REGISTERED,
BENEFICIAL OR
CONTROLLED

  

WARRANTS (Specify
whether registered,
beneficial or controlled)

  

OPTIONS (Specify whether
registered, beneficial or
controlled)

l    l    l    l    l